Case 3:20-cv-01372-TAD-KLH Document 28-1 Filed 12/02/20 Page 1 of 5 PageID #: 177




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

  AARON LARRY BOWMAN                                              CIVIL ACTION NO. 20-CV-01372

  VERSUS                                                          JUDGE DOUGHTY

  OUACHITA PARISH SHERIFF’S                       MAGISTRATE JUDGE HAYES
  OFFICE, ET AL
  ______________________________________________________________________________

                  MEMORANDUM IN SUPPORT OF SECOND MOTION TO
                    DISMISS PURSUANT TO RULE 12(b) OF THE FRCP

          Defendant, BOARD OF SUPERVISORS FOR THE UNIVERSITY OF LOUISIANA

  SYSTEM (“the Board”), submits this memorandum in support of its second Rule 12(b) Motion to

  Dismiss. For the reasons set forth below, the motion should be granted.

  1.      Fed. R. Civ. P. 12(b)(4) and (5) - Insufficient Process and/or Service

          Presently pending in this matter is defendant’s first “Motion to Dismiss Pursuant to Rule

  12(b) of the FRCP” (Doc. 7), the Exhibits to which are incorporated herein by reference. In that

  Motion’s Memorandum in Support, the Board , citing Exhibits 1 and 2, pointed out plaintiff’s

  improper naming of defendant herein as “University of Louisiana at Monroe Police Department,”

  and plaintiff’s failure to properly serve the Board, inasmuch as plaintiff requested service as follows:

                                University of Monroe Police Department
                                         3811 Desiard Avenue
                                          Monroe, LA 71209

          Pursuant to Fed. R. Civ. P. 4(j)(2), plaintiff is required to effect service on the Board by

  delivering a copy of the petition and citation to the Board’s chief executive officer or through

  service in accordance with State law. The Board’s Secretary does not have an office or otherwise



                                                    -1-
Case 3:20-cv-01372-TAD-KLH Document 28-1 Filed 12/02/20 Page 2 of 5 PageID #: 178




  reside at the University of Louisiana at Monroe (“ULM”). Moreover, in order to perfect service on

  the Board, plaintiff was also required to serve the petition and citation on the State of Louisiana’s

  Office of Risk Management and Attorney General, which never occurred. See La. R.S. 39:1538(D).

  As a result, because plaintiff did not request service on the Secretary of the Board, the Louisiana

  Attorney General, and the Office of Risk Management, service was not effected in accordance with

  Fed. R. Civ. P. 4(j)(2)(B). The record of this case shows plaintiff has never properly served the

  Board with his initial petition.

         Likewise, plaintiff improperly served his First Amendment to the Complaint (“Amended

  Complaint”) (Doc. 19) on the Board’s litigation counsel via the Court’s CM/ECF system (see Doc.

  19, p. 7, “Certificate of Service”); plaintiff did not serve his original or his Amended Complaint on

  the Board as required by Fed. R. Civ. P. 4(j)(2)(B). Plaintiff also failed to serve his Amended

  Complaint on Louisiana’s Office of Risk Management and the Office of the Attorney General for

  the State of Louisiana, as required by La. R.S. 39:1583(D). In Carimi v. Royal Carribean Cruise

  Line, Inc., 959 F.2d 1344, 1346 (5th Cir. 1992), the Fifth Circuit said, “once the validity of service

  of process has been contested, the plaintiff bears the burden of establishing its validity.” That burden

  cannot be met in this case.

         Proper citation is essential in the pursuit of a civil action, and simple knowledge of the legal

  proceeding and/or receipt of the petition fails to satisfy the requirement of citation and service under

  Louisiana law. Naquin v. Titan Indemnity Co., 200-185 (La. 2/2/01), 779 So.2d 704, 710. As noted

  above, plaintiff’s original petition was not served properly, and attempted service of the Amended

  Complaint via an improper means does not cure to original deficiency. Plaintiff’s suit should

  therefore be dismissed for failure to properly serve the Board. See, e.g., Jones v. Becnel, No. 15-713,


                                                    -2-
Case 3:20-cv-01372-TAD-KLH Document 28-1 Filed 12/02/20 Page 3 of 5 PageID #: 179




  2015 WL 4677543, *4 (E.D. La. Aug. 6, 2015), where service was attempted via certified mail, with

  the Court stating, “[n]either the Federal Rules of Civil Procedure, nor Louisiana law, provide for

  service of process on individuals within the State of Louisiana by certified mail. ... Because ... Larry

  Becnel ... and Aucoin were not properly served ... Larry Becnel’s and Aucoin’s motions to dismiss

  for improper service are GRANTED.” Dismissal would likewise be proper here.

  2.     Fed. R. Civ. P. 12(b)(1) - Lack of Personal Jurisdiction

         Because plaintiff failed to properly serve the Board, this Court lacks personal jurisdiction

  over defendant herein. See Leger v. Redding, No. 05-1043, 2005 WL 2458028, *2 (W.D. L. Oct. 3,

  2005) (finding if no valid service of process is executed, the proceedings against a party are void

  because a court cannot exercise personal jurisdiction over a defendant unless he or she was properly

  served). Accordingly, plaintiff’s suit should be dismissed.

  3.     11th Amendment Immunity

         The Eleventh Amendment to the United States Constitution bars an action for monetary

  damages by a private individual in federal court against a sovereign State and its agencies and

  officials, unless specifically abrogated by Congress pursuant to its legal authority under Section V

  of the Fourteenth Amendment or by consent of the State. Johnson-Blount v. Bd. of Sup’rs for S.

  Univ., 994 F. Supp.2d 780, 783 (M.D. La. 2014). Further, Eleventh Amendment Immunity bars not

  only a State’s own citizens from filing suit against an unconsenting State but also bars citizens of

  other States, as well. Id. at 783. Moreover, the reach and orbit of the Eleventh Amendment extends

  to actions against State agencies or entities classified as “arms of the State.” Id. However, even if

  it is determined a State has waived its immunity from suit in federal court, “that waiver does not

  affect or limit the State’s ability to assert whatever rights, immunities or defenses are provided for


                                                    -3-
Case 3:20-cv-01372-TAD-KLH Document 28-1 Filed 12/02/20 Page 4 of 5 PageID #: 180




  by its own sovereign immunity law to defeat the claims against the State finally and on their merits

  in the federal courts.” Meyers ex rel. Benzing v. Texas, 454 F.3d 503, 504 (5th Cir. 2006), affirmed

  on rehearing, 410 F.3d 236.

         Here, the Board is a corporate body created to supervise and manage member institutions,

  and it has the right to sue and be sued relative to its member institutions. See La. Const. Art. VIII,

  Section 7 and La. Rev. Stat. 17:3351. As such, the Fifth Circuit has recognized and directly held,

  the Board - as an arm of the State of Louisiana - is entitled to Eleventh Amendment Immunity.

  Johnson-Blount, 994 F. Supp. 2d at 783. Plaintiff has asserted claims against the Board under 42

  U.S.C. § 1983. (See Ex. 1, Petition, ¶¶ 24-35, under the heading: 42 USC SECTION 1983, the 4th

  and 14th AMENDMENTS; see also, Doc. 19, Amended Complaint, ¶ 1, adopting and reaverring

  Paragraphs 1-50 of original complaint). As summarized in Williams v. Louisiana, No. 17-453, 2019

  WL 1003645 (M.D. La. Feb. 28, 2019:

         “The Supreme Court has ‘held that a State is not a ‘person’ against whom a § 1983 claim for
         money damages might be asserted.’ ” Med. RX/Sys., P.L.L.C. v. Texas Dep’t of State Health
         Servs., 633 F.App’x 607, 610 (5th Cir. 2016) (citing Lapides 535 U.S. at 617, 122 S.Ct.
         1640). “This rule extends to ‘arms of the state,’ and to a state’s ‘officials acting in their
         official capacities.’ ” Id. ...

  (Id., at *4, emphasis added). Accordingly, plaintiff’s claims against the Board under 42 U.S.C. §

  1983 should be dismissed.

  4.     Fed. R. Civ. P. 12(b)(6) - Prescription

         Prescription in actions arising ex delicto commences on the day actual and appreciable

  damage is sustained. La. C.C. art. 3492. In this matter, plaintiff alleged his injury-causing event

  occurred on May 30, 2019; however, plaintiff did not file his lawsuit until September 21, 2020. (See

  Ex. 1). Plaintiff’s claims against the Board are therefore prescribed, and should be dismissed.

         WHEREFORE, defendant, BOARD OF SUPERVISORS FOR THE UNIVERSITY OF



                                                   -4-
Case 3:20-cv-01372-TAD-KLH Document 28-1 Filed 12/02/20 Page 5 of 5 PageID #: 181




  LOUISIANA SYSTEM asks this Court to grant its Rule 12(b) motion, and render judgment in its

  favor and against plaintiff, dismissing plaintiff’s demands with prejudice, and at plaintiff’s cost.

                                                Respectfully submitted,

                                                JEFF LANDRY
                                                Attorney General

                                                By: /s/ Steven M. Oxenhandler
                                                        Steven M. Oxenhandler (#28405)
                                                        soxenhandler@goldweems.com
                                                        Michael J. O’Shee (#10268)
                                                        moshee@goldweems.com
                                                        Joshua J. Dara, Jr. (#35739)
                                                        jdara@goldweems.com
                                                        GOLD WEEMS LAW FIRM
                                                        2001 MacArthur Drive
                                                        P.O. Box 6118
                                                        Alexandria, LA 71307-6118
                                                        T: (318) 445-6471
                                                        F: (318) 445-6476
                                                        SPECIAL ASSISTANT ATTORNEYS
                                                        GENERAL AND COUNSEL FOR THE
                                                        BOARD OF SUPERVISORS FOR THE
                                                        UNIVERSITY OF LOUISIANA SYSTEM




                                                   -5-
